


EXHIBIT 10.2




INTER-COMPANY PATENT LICENSE AGREEMENT




This INTER-COMPANY PATENT LICENSE AGREEMENT (this “Agreement”) is entered into
as of November 28th, 2016, by and between Conagen Inc., a corporation organized
and existing under the laws of the State of Massachusetts (“Licensor”), and
SweeGen, Inc., a corporation organized and existing under the laws of the State
of Nevada (“Licensee” and, together with Licensor, the “Parties” and each
individually, a “Party”).




WHEREAS, Licensor is the owner of or in control of certain know-how, technology
and intellectual property relating to the discovery, development, production,
distribution, advertising, marketing, commercialization and sale of compounds,
substances, products and services related to the Stevia plant for use in
flavorings for food and beverages;




WHEREAS, Licensee desires to secure from Licensor and Licensor desires to grant
to Licensee pursuant to the terms set forth in this Agreement the right to use
and sublicense such know-how, technology and intellectual property owned and/or
controlled by Licensor within the Licensed Field (see definition below); and




NOW, THEREFORE, the parties, in consideration of the mutual premises set forth
above and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, agree as follows:




1.

DEFINITIONS.




1.1

“Affiliate” shall mean any person and/or entity that directly or indirectly
through one or more intermediaries, controls, or is controlled by, or is under
common control with the person or entity specified.




1.2

“Licensed Know-How” shall mean all patented or unpatented inventions,
discoveries, technical data, trade secrets, methods, processes, apparatus and
techniques that are owned or controlled by Licensor and are necessary or useful
for the marketing, sale, distribution and support of Licensed Products in
Licensed Field.




1.3

“Licensed Field” shall mean application of the Licensed Technology in the fields
of flavoring for foods and beverages.




1.4

“Licensed Patents” shall mean, to the extent owned or controlled by Licensor
during the Term, (a) all patents and patent applications related to the Licensed
Field including, without limitation, those patents and patent applications
listed on Exhibit A attached hereto, (b) all divisional, continuation, and
continuation-in-part applications of any such patent applications, (c) all
patents issuing from any of the foregoing applications, (d) all reissues,
reexaminations and extensions of any of the foregoing patents, and (e) all
patents and patent applications anywhere in the world, at any time, claiming
priority from any of the foregoing patent applications.




1.5

“Licensed Products” shall mean those products which incorporate or utilize
Licensed Technology and those products whose manufacture, use or sale would, in
the absence of the license granted by this Agreement, infringe or misappropriate
any intellectual property rights embodied in Licensed Technology.




1.6

“Licensed Technology” shall mean the Licensed Patents and the Licensed Know-How.




1.7

“Net Sales” shall mean, as applicable, the gross sales price for Licensed
Products invoiced by and paid to Licensee or its Sublicensee(s) from any third
parties for sales or other transfers or dispositions for consideration of
Licensed Products, less Licensee’s or Sublicensee(s)’:




(i) documented discounts (including customary trade, quantity, or other
promotional incentives), retroactive price reductions, charge-back payments and
rebates granted; (ii) credits for returns, such as unrecoverable damaged goods
or rejections and including Licensed Products returned in connection with
recalls or withdrawals; (iii) costs (inclusive of third parties professional
service charges) to apply and register Licensed Products with government
authorities as required by relevant laws and regulations; (iv) transportation
charges including insurance; and (v) any value added taxes or governmental
charges, including custom duties, levied on the sale of Licensed Products.




1.8

“Territory” shall mean worldwide.











** Information marked as "[**redacted]" has been omitted pursuant to a request
for confidential treatment and has been filed separately with the Securities and
Exchange Commission.




--------------------------------------------------------------------------------




2.

GRANT OF LICENSES.




2.1

License to Use Licensed Technology. Subject to the terms and conditions of this
Agreement, Licensor hereby grants to Licensee an exclusive, perpetual and
sub-licensable license to use Licensed Technology in the research, development,
make, have made, marketing, sale (inclusive of importing and exporting),
distribution and support of Licensed Products in the Licensed Field and the
Licensed Territory.




2.2

Sublicenses. The licenses granted to Licensee pursuant to this Section 2 and the
other rights granted under this Agreement include Licensee’s right to grant
further sublicenses, to sublicensee(s) of Licensee’s choice (“Sublicensee(s)”),
for the purpose of development, make, have made, marketing, sale (inclusive of
importing and exporting), distribution and support of Licensed Products in the
Licensed Field and the Licensed Territory.




2.3

Reservation of Rights by Licensor. The licenses granted by Licensor in this
Agreement are subject to a reserved license by Licensor to use and practice the
Licensed Technology in the Licensed Field for Licensor’s internal research and
development purposes including, without limitation, collaborative arrangements
with third parties whereby any and all proprietary interest and information as a
result of Licensor’s internal research and development and such collaboration
are within the scope of and also considered Licensed Technology.




2.4

Technical Support. Licensor agrees to provide reasonable levels of ongoing
technical support to Licensee at no cost for Licensee’s use of the Licensed
Technology in the Licensed Field for production of the Licensed Products.
Thereafter, any technical support provided by Licensor to Licensee shall be
pursuant to a separate written agreement mutually agreed by the Parties.




3.

ROYALTIES AND LICENSED PATENTS MAINTENANCE.




3.1

Royalty Obligation. Licensee shall pay royalties to Licensor as follows until
this Agreement expires or is terminated:




(a)

Minimum Royalties: Licensee must pay to Licensor a minimum royalty (“Minimum
Royalties”) of $2,000,000 per calendar year, starting from the calendar year in
which there is a first commercial sale of Licensed Products (“FCS”). For the
year of FCS, the Minimum Royalties shall be pro-rated from the month after the
first commercial sale invoice is paid for.




(b)

Earned Royalties: Licensee will pay to Licensor royalties at the following
percentages for Licensed Products that are sold or otherwise disposed of by
Licensee and Sublicensees (“Earned Royalties”):




·

10% of Net Sales for the year of FCS (pro-rated, if necessary).

·

9% of Net Sales for the first year after FCS.

·

8% of Net Sales for the second year after FCS.

·

7% of Net Sales for the third year after FCS.

·

6% of Net Sales for the fourth year after FCS.

·

5% of Net Sales for the fifth year and all following years after FCS.




3.2

Calculation and Payment of Royalties. Royalties shall be calculated and paid
semi- annually. Earned Royalties payable hereunder shall be due and payable
within sixty (60) days following the end of each semi annum for all Net Sales
made and paid for during such period. Only one payment of Earned Royalties
hereunder shall be due and payable to Licensor on any Licensed Product
regardless of the number of transfers between entities that such Licensed
Product undergoes in the course of its commercialization and regardless of the
number of patents or patent applications practiced by Licensee and its
sublicensee(s) in connection with the production and commercialization of the
Licensed Product. By way of example and not limitation, where a Sublicensee
sells Licensed Products to a distributor or retailer who in turn resells such
product to end-users, the Earned Royalties payable hereunder will be paid solely
on such first sale of the Licensed Products by such Sublicensee. Any Minimum
Royalties paid to Licensor shall be credited against and counted towards any
Earned Royalties due and owing with respect to Net Sales made and paid for
during the semi annum in which such Minimum Royalties should be calculated and
paid.




3.3

US Dollars. All payments due by either Party under this Agreement shall be made
in U.S. Dollars (whether or not the amount payable is mentioned in U.S. Dollars
or in any other currency in this Agreement).





** Information marked as "[**redacted]" has been omitted pursuant to a request
for confidential treatment and has been filed separately with the Securities and
Exchange Commission.




2







--------------------------------------------------------------------------------




3.4

Licensed Patents Maintenance. Licensor shall remain responsible for any and all
costs associated with the application and prosecution of the Licensed Patents.




4.

RECORDS AND REPORTS




4.1

Records. Licensee shall keep full, complete and accurate books of account
containing all particulars that may be reasonably necessary for determining the
royalties payable to Licensor for a period of two (2) years following each
calendar year in sufficient detail to enable the accurate determination of
royalties hereunder by Licensee. Said books of account shall be kept at
Licensee’s principal place of business.




4.2

Audit. The records described in Section 4.1 above shall be available for
inspection by an independent certified public accountant retained by Licensor at
Licensor’s expense during normal business hours, upon reasonable notice, for as
long as this Agreement is not terminated and for two (2) years following the end
of such calendar year, for the purpose of verifying Licensee’s royalty
statements.




4.3

Reports. Concurrently with the royalty payments required under this Agreement,
Licensee shall deliver true and accurate royalty and revenue reports to
Licensor, giving such particulars of the business conducted by the Licensee and
Sublicensee(s) during the preceding quarter as are pertinent to a royalty
accounting under this Agreement. These reports shall include at least the
following: (a) the quantity and types of Licensed Products sold on a
country-by-country basis; (b) total Net Sales price for Licensed Products sold;
(c) adjustments used to calculate Net Sales; and (d) total royalties due.




5.

LITIGATION




5.1

Notice of Infringement. Each Party shall promptly notify the other Party in
writing of any suspected infringement(s) or misappropriation(s) of Licensed
Technology and shall inform the other Party of any evidence of such
infringement(s) or misappropriation(s).




5.2

First Right to Sue. Licensee shall have the first right to institute and
prosecute at its own expense suit for infringement(s) or misappropriations of
Licensed Technology within the Licensed Field (“First Right to Sue”). Licensee
may assign its First Right to Sue to any Sublicensee of its choice. Licensor
agrees to join as a party plaintiff in any such lawsuit initiated by Licensee or
the Sublicensee assigned with such First Right to Sue, if requested by Licensee,
with all costs, attorneys’ fees and expenses to be paid by Licensee. However, if
Licensee or such Sublicensee does not institute suit for material
infringement(s) within one hundred eighty (180) days of receipt of written
notice from Licensor of Licensor’s desire to bring suit for infringement in its
own name and on its own behalf, then Licensor may, at its own expense, after
good faith negotiations with Licensee and the Sublicensee with the First Right
to Sue regarding the appropriateness of such a suit, bring suit or take any
other appropriate action. In such event, Licensee agrees to join or shall cause
the Sublicensee with the First Right to Sue to join as a party plaintiff in any
such lawsuit initiated by Licensor, if requested by Licensor, with all costs,
attorneys’ fees and expenses to be paid by Licensor.




5.3

Settlements. Neither Party may settle with an infringer without the prior
approval of the other Party if such settlement would affect the rights of the
other Party, provided, however, Licensee shall be entitled to settle any claim
or suit for infringement related to the Licensed Products by granting the
infringing party a sublicense under the terms and conditions of Section 2 of
this Agreement.




6.

CONFIDENTIALITY.




6.1

Acknowledgments and Covenants. Licensee acknowledges, understands and agrees
that: (i) Licensor has expended substantial time, money and effort researching
and developing the Licensed Technology; (ii) the Licensed Technology provides
Licensor with a significant competitive advantage in the marketplace; (iii) the
Licensed Technology, together with all improvements, enhancements and
modifications thereto, is the confidential, proprietary and trade and industrial
secret information and property of Licensor; (iv) if the Licensed Technology was
disclosed or misused, Licensor would suffer substantial irreparable harm and
likely lose its competitive advantage in the marketplace; (v) as of the date of
this Agreement, Licensee is not aware of any facts or allegations which would,
in any way or manner, compromise the confidentiality, propriety and trade and
industrial secret status of any of the Licensed Technology; and (vi) Licensee
will not make any use of any portion of the Licensed Technology in a manner
inconsistent with the provisions of this Agreement.





** Information marked as "[**redacted]" has been omitted pursuant to a request
for confidential treatment and has been filed separately with the Securities and
Exchange Commission.




3







--------------------------------------------------------------------------------




6.2

Security Measures. Licensee agrees it will use commercially reasonable security
measures and efforts to ensure that the Licensed Technology is kept and retained
in confidence and secret; however, in no event shall the degree of care
exercised by Licensee be any less than the degree of care it employs to maintain
and protect the confidentiality of its own confidential or proprietary
information.




6.3

No Disclosure. Licensee agrees that it will not disclose or reveal to any other
person or entity (except as permitted herein) the Licensed Technology, subject
to the provisions of Sections 6.4 and 6.6.




6.4

Permitted Disclosure; Improvements. Licensee agrees that it will only disclose
the Licensed Technology to its customers, Sublicensee(s), employees, agents,
officers, and directors which have a need to know such information in connection
with the purpose of any licenses granted Licensee herein. All rights in and to
any inventions, improvements, enhancements and modifications made by Licensee
and any customer and Sublicense of Licensee, including any intellectual property
rights therein, are owned by and are hereby transferred to Licensor but shall be
within the scope of and considered Licensed Technology.




6.5

Breach or Threatened Breach. In the event of a breach or threatened breach of
any of Licensee’s duties and obligations under the terms and provisions of this
Section 6, Licensor shall be entitled, in addition to any other legal or
equitable remedies that it may be entitled to (including any rights to damages
that such party may suffer), temporary, preliminary and permanent injunctive
relief restraining such breach or threatened breach.




6.6

Exceptions. Notwithstanding any other provision of this Agreement, Licensee
shall not have any obligations respecting, nor be liable for, the use and
disclosure of information relating to the Licensor or the Licensed Technology,
if Licensee can prove that the information: (a) was known to the trade or public
at the time that the information was disclosed to it; or (b) is or becomes
generally known to the trade or public through no fault on the recipient Party’s
part; or (c) is independently generated after the date of this Agreement by
employees of a Party, or on its behalf by its agents, contractors, or
consultants, without the use or benefit of any Licensed Technology; or (d) is
legally required to be disclosed by Licensee under non-confidential
circumstances pursuant to applicable law or legal process only so long as
Licensee: (i) first provides Licensor with reasonable advance written notice of
any such impending disclosure and/or service of legal process; and (ii) Licensee
takes all necessary steps to ensure that Licensed Technology retains its
confidential status through the implementation of, among other things, the use
and/or entry of appropriate confidentiality agreements and/or protective orders.




7.

WARRANTIES.




7.1

Licensed Technology. Licensee understands, acknowledges and agrees that Licensor
has not made and does not make, and expressly disclaims any and all,
representations or warranties (and Licensee expressly waives and releases
Licensor from any and all representations or warranties), express or implied,
regarding Licensor’s and/or Licensee’s right to make, use, offer for sale,
license, and/or sell any of the rights transferred, granted and/or licensed to
Licensee under this Agreement, and/or any goods and/or services employing any of
the rights transferred, granted and/or licensed to Licensee under this
Agreement, including, but not limited to, any implied warranties of title,
claims of superior rights, infringement, right to use, or the like, in or to any
of Licensed Technology. Nothing in this Agreement will be construed as:




(a)

A warranty or representation by Licensor as to the validity or scope of any
Licensed Patent; or




(b)

A warranty or representation that anything made, used, sold, or otherwise
disposed of under any license granted in this Agreement is or will be free from
infringement of patents of third parties; or




(c)

A requirement that Licensor will file any patent application, secure any patent,
or maintain any patent in force; or




(d)

An obligation to bring or prosecute actions or suits against third parties for
infringement.





** Information marked as "[**redacted]" has been omitted pursuant to a request
for confidential treatment and has been filed separately with the Securities and
Exchange Commission.




4







--------------------------------------------------------------------------------




7.2

Licensor Liability. Licensee understands, acknowledges and agrees that in no
event shall Licensor be liable to Licensee and Sublicensee(s) under this
Agreement, and/or any other persons or entities, regardless of the form of a
cause of action, whether in contract, tort or under a statute, including, but
not limited to, negligence, strict liability, product liability, environmental
liability, patent infringement, misappropriation of trade secrets, trademark
infringement, copyright infringement, unfair competition, or the like, which in
any way arises out of and/or is related to Licensee’s, Sublicensee(s)’ and/or
any other person’s and/or entity’s, manufacture, use, offer for sale, license,
and/or sale of any of the rights granted or licensed to Licensee under this
Agreement, and/or any goods and/or services employing any of the rights granted
or licensed to Licensee under this Agreement.




8.

TERMINATION.




8.1

Termination upon Mutual Agreement. Notwithstanding any other provision of this
Agreement, the Parties by mutual consent may terminate this Agreement at any
time.




8.2

Termination for Cause. This Agreement shall, unless the Parties otherwise agree,
terminate upon the occurrence of any of the following:




(a)

If Licensee delays to make any due payment for more than ninety (90) days;




(b)

If Licensee breaches the observance or performance of any of the provisions of
this Agreement, unless such breach is cured within sixty (60) days after notice
in writing of said breach;




(c)

The dissolution of Licensee or if Licensee otherwise ceases to do business as an
ongoing concern; or




(d)

If Licensee makes an assignment of assets or business for the benefit of its
creditors, a trustee or receiver is appointed to administer or conduct its
business or affairs, it is adjudged in any proceeding to be bankrupt or
insolvent or it is unable to pay its debts when said debts become due in the
ordinary course of business.




8.3

Effect of Termination. Upon termination of this Agreement for any reason
whatsoever:




(a)

All amounts unpaid by Licensee shall accrue and immediately become due and
payable to Licensor and Licensee’s right to use Licensed Technology shall
terminate immediately;




(b)

Licensee will promptly execute and deliver to Licensor within thirty (30) days
following the date of termination all assignment documents and instruments
deemed necessary by Licensor to divest Licensee of any and all rights or claims
to Licensed Technology under or arising out of this Agreement; and




(c)

Licensee shall immediately cease and desist from all use of any of Licensed
Technology in case of termination of this Agreement due to reasons attributable
to the Licensee, other than that Licensee shall have the right to continue to
sell Licensed Products for an additional one hundred and twenty (120) days after
the termination of this Agreement




8.3

Survivability. After termination of this Agreement all provisions relating to
payment shall survive until completion of required payments. In addition to
those provisions and to any provisions which specifically provide for survival
beyond termination, Sections 5 and 6 shall survive indefinitely or until the
expiration of any time period specified elsewhere in this Agreement with respect
to the provision in question.




9.

INDEPENDENT CONTRACTOR. This Agreement shall not make or constitute Licensee the
legal representative or agent of Licensor, nor shall Licensee have the right or
authority to assume, create or incur any liability or obligation of any kind,
expressed or implied, against the interest or in the name of Licensor.





** Information marked as "[**redacted]" has been omitted pursuant to a request
for confidential treatment and has been filed separately with the Securities and
Exchange Commission.




5







--------------------------------------------------------------------------------




10.

NON-WAIVER OF RIGHTS. Neither Party shall be deemed to have waived or impaired
any right, power or option created or reserved by this Agreement (including
without limitation, each Party’s right to demand compliance with every term
herein, or to declare any breach a default and exercise its rights in accordance
with the terms hereof) by virtue of: (i) any custom or practice of the Parties
at variance with the terms hereof; (ii) any failure, refusal or neglect to
exercise any right hereunder, or to insist upon compliance with any term; (iii)
any waiver, forbearance, delay, failure or omission to exercise any right or
option, whether of the same, similar or different natures, under this Agreement
or in any other circumstances; or (iv) the acceptance by either Party of any
payment or other consideration from the other following any breach of this
Agreement.




11.

NOTICES. All notices required under this Agreement shall be in writing and may
be sent via facsimile or international air courier and shall be deemed to be
properly delivered upon receipt by the appropriate Party.




If to Licensor at:

Conagen Inc.

15 DeAngelo Drive, Bedford, MA 01730 Attention:




If to Licensee at:

SweeGen, Inc.

30321 Esperanza Avenue, Rancho Santa Margarita, CA 92688 Attention:




or to such other address as either Party may from time to time designate to the
other Party in writing.




12.

ENTIRE AGREEMENT. This Agreement and the Exhibits attached hereto constitute the
entire agreement between Licensee and Licensor in connection with the subject
matter hereof and supersedes all documents and correspondence entered into prior
to the date hereof.




13.

AMENDMENT. This Agreement may only be amended pursuant to a written agreement
between the Parties.




14.

CUMULATIVE REMEDIES. The rights and remedies set forth in this Agreement are in
addition to any other rights or remedies which may be granted by law.




15.

SEVERABILITY. If any obligation or provision of this Agreement or the
application thereof shall, to any extent, be invalid or unenforceable, then the
remainder of the Agreement or application of such obligation or provision other
than that which is held invalid or unenforceable, shall be given full force and
effect.




16.

GOVERNING LAW. The construction, interpretation and performance of this
Agreement shall be governed by and construed in accordance with the internal
laws of the State of Nevada.







[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]











** Information marked as "[**redacted]" has been omitted pursuant to a request
for confidential treatment and has been filed separately with the Securities and
Exchange Commission.




6







--------------------------------------------------------------------------------




[Signature page only]




IN WITNESS WHEREOF, the duly authorized representatives of the parties have
executed this Agreement on the day and year first above set forth.










Conagen Inc.

SweeGen, Inc.







By: /s/ Steven Chen

By: /s/ Steven Chen

Name: Steven Chen

Name: Steven Chen

Title: President

Title: CEO & President

















** Information marked as "[**redacted]" has been omitted pursuant to a request
for confidential treatment and has been filed separately with the Securities and
Exchange Commission.




7







--------------------------------------------------------------------------------




EXHIBIT A

LICENSED PATENTS




List of Reb D and Reb M patents to be exclusively licensed from Conagen to
SweeGen




[**redacted]






































** Information marked as "[**redacted]" has been omitted pursuant to a request
for confidential treatment and has been filed separately with the Securities and
Exchange Commission.




8





